PER CURIAM
Consequent on its decision in First Federal v. Gruber, 290 Or 53, 618 P2d 1265 (1980), which involved the same parties and the same land, the Supreme Court allowed appellant’s petition for review of our decision (49 Or App 11, 618 P2d 1289 (1980)) and summarily remanded it to this court "to reconsider in view of” the Gruber opinion.
On reconsideration, and in the absence of any guidance from the Supreme Court about the specific reasons underlying its remand, we affirm our previous opinion.
Affirmed.